Citation Nr: 0724087	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-35 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable rating for osteochondroma of the 
left inferior pubic remus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1983 to 
September 1994.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2005 rating 
decision of the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In September 2006, the veteran provided testimony at a 
hearing before the undersigned Veterans Law Judge at the 
Columbia RO.  A transcript of the hearing is of record.

The Board notes that after the case was certified on appeal, 
the appellant submitted additional evidence in support of his 
appeal.  He has provided a waiver of his right to have the 
evidence initially considered by the RO.


FINDING OF FACT

The veteran's osteochondroma of the left inferior pubic remus 
is painful upon examination; it does not cause limitation of 
motion.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but not higher, for 
osteochondroma of the left inferior pubic remus have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5015; 
§ 4.118, Diagnostic Code 7804 (2006).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he should submit all pertinent evidence in his 
possession, by letter mailed in June 2005, prior to its 
initial adjudication of the claim.  Although the veteran was 
not provided notice with respect to the effective date 
element of his claim until March 2006, after the initial 
adjudication of the claim, there has been no decision 
assigning an effective date for an increased award.  The RO 
will assign an effective date for the 10 percent rating 
granted in this decision of the Board, but that RO decision 
will be entered well after the veteran's receipt of 
appropriate notice concerning the effective-date element of 
this claim.  

The record also reflects that the veteran has been afforded 
an appropriate VA examination and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  

The veteran's osteochondroma is currently rated by analogy 
under Diagnostic Code 5015 for benign new growths of the 
bone.  Diagnostic Codes 5015 provides that benign new growths 
of the bone are to be rated on the basis of limitation of 
motion of the part affected, as arthritis.  

Degenerative arthritis established by X-ray findings will 
also be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Superficial scars warrant a 10 percent evaluation if they are 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

In a November 1994 rating decision, service connection was 
granted for the a left inguinal mass and a noncompensable 
disability evaluation was assigned, effective October 1, 
1994.  The veteran's current claim for an increased rating 
was received in June 2005.  In the July 2005 rating decision 
on appeal, the veteran's disability was recharacterized as 
osteochondroma of the left inferior pubic remus.

The Board finds that a compensable rating of 10 percent is 
warranted for the veteran's osteochondroma as it is 
comparable to a superficial scar that is painful on 
examination.  

The Board has considered whether the disability also warrants 
a compensable rating on the basis of limitation of motion and 
has determined that it does not.  In this regard, the Board 
notes that the veteran was afforded a VA examination in June 
2005.  The examiner noted that X-rays and a CT established 
the presence of a bony protuberance extending from the left 
pubic symphysis; however, the veteran's posture and gait were 
normal.  Upon physical examination, the veteran was found to 
have a tender spot in the left inguinal region.  Similarly, a 
September 2005 treatment record from the VA Medical Center 
(VAMC) shows that the veteran's left groin was found to be 
tender to palpation due to a mass of osteochondroma.  In 
fact, none of the evidence shows that the disability is 
productive of limitation of motion.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran.  The Board has found no 
section that provides a basis upon which to assign more than 
the 10 percent rating granted herein.  

ORDER

Entitlement to a 10 percent disability rating for the 
veteran's osteochondroma of the left inferior pubic ramus is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


